             Case 3:20-cv-05255-RSM Document 27 Filed 12/04/20 Page 1 of 10




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 7
     ROWYDA Q.,
 8
                                  Plaintiff,             Case No. C20-5255 RSM
 9
                   v.                                    ORDER REVERSING THE
10                                                       COMMISSIONER’S FINAL
     COMMISSIONER OF SOCIAL SECURITY,                    DECISION AND REMANDING
11                                                       THE CASE FOR FURTHER
                                  Defendant.             ADMINISTRATIVE
12                                                       PROCEEDINGS

13          Plaintiff appeals denial of her applications for Supplemental Security Income and
14 Disability Insurance Benefits. Plaintiff contends the ALJ erred by rejecting her testimony and

15 two medical opinions and erred in evaluating her nerve root compression. Dkt. 24. As discussed

16 below, the Court REVERSES the Commissioner’s final decision and REMANDS the matter for

17 further administrative proceedings under sentence four of 42 U.S.C. § 405(g).

18                                             BACKGROUND
19          Plaintiff is 50 years old, has a high school education, and has worked as an accounting
20 clerk and a child monitor. Dkt. 22, Admin. Transcript (Tr.) 60. Plaintiff applied for benefits in

21 January 2017, alleging disability as of September 23, 2016. Tr. 48. After conducting a hearing

22 in January 2019, the ALJ issued a decision finding Plaintiff not disabled. Tr. 76-155, 48-62. In

23
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 1
             Case 3:20-cv-05255-RSM Document 27 Filed 12/04/20 Page 2 of 10




 1 pertinent part, the ALJ found Plaintiff had the severe impairments of multiple sclerosis (MS),

 2 lumbar spine degenerative disc disease, status post cervical spine surgery, asthma, major

 3 depressive disorder, and generalized anxiety disorder. Tr. 50. Plaintiff’s impairments did not

 4 meet the requirements of listed impairment 1.04 related to nerve root compression. Tr. 51.

 5 Plaintiff could perform sedentary work, frequently handling and fingering, with occasional

 6 public interaction. Tr. 53.

 7                                           DISCUSSION

 8          This Court may set aside the Commissioner’s denial of Social Security benefits only if

 9 the ALJ’s decision is based on legal error or not supported by substantial evidence in the record

10 as a whole. Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017).

11 A.       Plaintiff’s Testimony

12          The ALJ could only discount Plaintiff’s testimony as to symptom severity for “specific,

13 clear, and convincing” reasons supported by substantial evidence. Trevizo, 871 F.3d at 678.

14          At the January 2019 hearing, Plaintiff testified to hand pain, weakness, numbness,

15 tingling, and stiffness; lower back pain; overall weakness and tiredness; and anxiety and

16 depression. Tr. 92, 93, 97. She is “always tired.” Tr. 106. She had right hand surgery, which

17 initially helped, but later her hand got “worse and worse every day.” Tr. 100-01. She has

18 difficulty holding items and sometimes drops them. Tr. 131-32.

19          1.     Physical Symptom Testimony

20          The ALJ discounted Plaintiff’s physical symptom testimony based on inconsistency with

21 the medical evidence, effective treatment, and her activities. Tr. 58.

22                 a)      Inconsistency with Medical Evidence

23          An ALJ may reject claimant testimony if it is contradicted by the medical evidence, but
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 2
             Case 3:20-cv-05255-RSM Document 27 Filed 12/04/20 Page 3 of 10




 1 not for mere lack of support by objective medical evidence. Carmickle v. Comm’r, Soc. Sec.

 2 Admin., 533 F.3d 1155, 1161 (9th Cir. 2008); Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir.

 3 2001).

 4          The ALJ cited full grip strength and normal range of motion, which contradicted

 5 Plaintiff’s testimony of hand weakness and difficulty moving her hands. Tr. 58; Tr. 944 (“5/5

 6 motor strength … including bilateral grip strength”), 451 (“Normal ROM in … all 10 digits and

 7 bilateral wrists”). This was a clear and convincing reason to discount Plaintiff’s hand symptom

 8 testimony.

 9          Regarding other physical impairments, the ALJ failed to show contradiction by the

10 medical evidence. The ALJ cited three treatment notes where Plaintiff reported “feeling well”

11 generally, but she also reported persistent back and extremity pain and numbness. Tr. 1123-24,

12 1128, 1134-35. The ALJ also listed several medical findings, such as normal gait or normal

13 range of motion and no midline tenderness in the back, but did not explain how the findings

14 contradicted Plaintiff’s testimony.

15          The Commissioner contends consistent clinical findings of normal gait contradict

16 Plaintiff’s testimony “there were times that she ‘couldn’t walk.’” Dkt. 25 at 5 (quoting Tr. 123).

17 However, the ALJ did not interpret Plaintiff’s testimony that way. See Tr. 54 (“She testified it

18 hurt to walk a lot. She testified she could walk about half a city block before needing to rest.”).

19 In context, the testimony the Commissioner cites indicates Plaintiff had a neighbor and even

20 though the “neighbor live[d] close to [her she] couldn’t walk” that far and had to “use the car.”

21 Tr. 123. The Court reviews the ALJ’s decision “based on the reasoning and findings offered by

22 the ALJ—not post hoc rationalizations that attempt to intuit what the adjudicator may have been

23 thinking.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1225 (9th Cir. 1995). The
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 3
              Case 3:20-cv-05255-RSM Document 27 Filed 12/04/20 Page 4 of 10




 1 Commissioner’s post hoc reasoning fails.

 2          The Commissioner also contends clinical findings of normal muscle strength in the

 3 extremities contradict Plaintiff’s testimony of feeling weak and sick. Dkt. 25 at 6. But Plaintiff

 4 testified to weakness more generalized than just in the extremities, and the Commissioner fails to

 5 consider reasons other than muscle strength levels that could underlie Plaintiff’s feelings of

 6 weakness and sickness. With severe impairments including MS, asthma, and degenerative disc

 7 disease, there are other potential reasons one might feel weak and sick.

 8          Finally, the Commissioner contends treatment notes describing Plaintiff as in no acute

 9 distress or no apparent distress contradict her reports of pain and weakness. Dkt. 25 at 7-8.

10 Because Social Security disability benefits are not available based on acute conditions, a lack of

11 acute distress is not pertinent to the ALJ’s inquiry into chronic conditions. And doctors’

12 observations of no apparent distress demonstrate only a lack of supportive objective evidence,

13 not a contradiction by the medical evidence. The Commissioner’s citation to Rollins is

14 inapposite because it relates to discounting a medical opinion, not claimant testimony, which

15 cannot be rejected for mere lack of supporting objective evidence. 261 F.3d at 856 (doctor’s

16 notes, such as description of “no acute distress,” prescription for conservative treatment, and

17 recommendation only to “avoid strenuous activities,” were sufficient to reject doctor’s opinion of

18 total disability); see Dkt. 25 at 8.

19          Inconsistency with medical evidence was a valid reason to discount Plaintiff’s hand

20 symptom testimony but not other physical symptom testimony.

21                  b)      Effective Treatment

22          “[E]vidence of medical treatment successfully relieving symptoms can undermine a claim

23 of disability.” Wellington v. Berryhill, 878 F.3d 867, 876 (9th Cir. 2017). The ALJ found
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 4
             Case 3:20-cv-05255-RSM Document 27 Filed 12/04/20 Page 5 of 10




 1 “medication has been successful in controlling the claimant’s MS symptoms” because after a

 2 January 2018 relapse she had no more relapses until at least November 2018. Tr. 58 (citing Tr.

 3 1069). Plaintiff contends she continued to experience severe symptoms even between relapses.

 4 Dkt. 24 at 14-15. The treatment note the ALJ cited documented decreased motor strength in all

 5 extremities, diminished reflexes, “significant swelling” of the right hand, ataxic gait, and positive

 6 Romberg test. Tr. 1070. This was not substantial evidence supporting the ALJ’s finding

 7 Plaintiff’s impairments were successfully controlled.

 8                 c)       Plaintiff’s Activities

 9          An ALJ may discount a claimant’s testimony based on daily activities that either

10 contradict her testimony or meet the threshold for transferable work skills. Orn v. Astrue, 495

11 F.3d 625, 639 (9th Cir. 2007). The ALJ identified taking care of her son, bathing, dressing,

12 preparing meals, doing laundry, driving, and shopping in stores, but failed to explain how these

13 activities contradict any of Plaintiff’s testimony. Tr. 59. The Commissioner contends these

14 activities require use of Plaintiff’s hands. Dkt. 25 at 8. This was an additional reason to discount

15 Plaintiff’s testimony of hand symptoms, but not her remaining testimony. The Commissioner

16 makes the bizarre argument that managing finances is inconsistent with feeling ill every day, but

17 fails to explain how. Dkt. 25 at 8.

18          The Court concludes the ALJ erred by discounting Plaintiff’s physical symptom

19 testimony except as related to her hand impairments.

20          2.     Mental Symptom Testimony

21          The ALJ discounted Plaintiff’s mental symptom testimony based on inconsistency with

22 the medical evidence, effective treatment with medication, minimal counseling, and her

23 activities. Tr. 58-59.
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 5
                Case 3:20-cv-05255-RSM Document 27 Filed 12/04/20 Page 6 of 10




 1                     a)      Inconsistency with Medical Evidence

 2             The ALJ discounted Plaintiff’s mental symptom testimony based on treatment notes

 3 indicating Plaintiff was “negative for depression” and showing normal or appropriate mood and

 4 affect. Tr. 58. As Plaintiff notes, she suffers from both depression and anxiety. Some treatment

 5 notes the ALJ cited showing depression absent still show anxiety and other mental symptoms

 6 present. See, e.g., Tr. 896 (“tense and anxious”; “spontaneous crying”), Tr. 897 (anxious mood).

 7 Others are basic screenings from appointments primarily focused on physical symptoms. See,
                                         1
 8 e.g., Tr. 1090, 1321 (“chronic pain”). Where mental health specialists regularly documented

 9 serious mental health symptoms and clinical findings, the records the ALJ cited were not a clear

10 and convincing reason to discount Plaintiff’s testimony.

11                     b)      Effective Treatment

12             The ALJ found “medication has been successful in controlling the claimant’s symptoms.”

13 Tr. 58. The ALJ cited treatment notes showing “good symptom control” and “stable” depression

14 and anxiety. Tr. 59. However, as Plaintiff contends, significant symptoms remained. Even the

15 treatment notes the ALJ cited describe “frequent crying spells” and worry that feels “like

16 choking.” Tr. 900, 904. Substantial evidence does not support the ALJ’s finding of effective

17 symptom control.

18                     c)      Lack of Treatment

19             “[A]n unexplained, or inadequately explained, failure to seek treatment or follow a

20 prescribed course of treatment” can constitute a sufficient reason for discrediting a claimant’s

21 symptom testimony). Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989). The ALJ identified no

22
     1
         Moreover, when discussing chronic pain and other symptoms from a progressive, irreversible disease,
23 “appropriate” affect is not necessarily inconsistent with depression or anxiety. See, e.g., Tr. 1101.
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 6
             Case 3:20-cv-05255-RSM Document 27 Filed 12/04/20 Page 7 of 10




 1 prescribed or recommended course of treatment Plaintiff failed to follow, but cited “no …

 2 hospitalization” and “minimal counseling.” Tr. 59. There is no indication the lack of extreme

 3 measures such as hospitalization was inconsistent with Plaintiff’s testimony. Plaintiff was in

 4 monthly counseling since January 2018, and neither the ALJ nor the Commissioner explain why

 5 this level of treatment is inconsistent with Plaintiff’s testimony. Tr. 893-933. The

 6 Commissioner contends Plaintiff’s “resistance” to treatment undermined her complaints, but

 7 points to no evidence of resistance. Dkt. 25 at 10-11.

 8          Lack of treatment was not a clear and convincing reason to discount Plaintiff’s testimony.

 9                 d)      Plaintiff’s Activities

10          The ALJ cited handling funds, watching television, reading, spending time with others on

11 Facebook, and going on walks with her neighbor. Tr. 59. Using Facebook or going on a walk

12 with one friend is not inconsistent with Plaintiff’s testimony of anxiety around strangers in

13 person. The ALJ failed to explain how any of the other activities contradict Plaintiff’s

14 testimony. Conflict with activities was not a clear and convincing reason to discount Plaintiff’s

15 testimony.

16          The Court concludes the ALJ erred by discounting Plaintiff’s mental symptom testimony.

17 B.       Medical Opinions

18          The ALJ could only reject examining doctors’ contradicted opinions for “specific and

19 legitimate” reasons. Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017).

20          1.     Gary Gaffield, D.O.

21          Dr. Gaffield’s opinion Plaintiff could perform “[m]anipulative activities … occasionally”

22 was based on “her hand condition, tingling, slightly diminished grip.” Tr. 490. The ALJ

23 discounted this opinion as inconsistent with medical evidence of full strength, no tenderness,
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 7
             Case 3:20-cv-05255-RSM Document 27 Filed 12/04/20 Page 8 of 10




 1 intact sensation, and normal reflexes. Tr. 59. Dr. Gaffield’s objective clinical findings were

 2 normal except for diminished grip and wrist strength. Tr. 489-90. He documented Plaintiff’s

 3 reports of tingling but found no sensory loss. Tr. 489.

 4          Treatment providers consistently found normal or intact strength in the hands, in contrast

 5 to Dr. Gaffield’s finding. Tr. 504, 709, 944, 1030. This conflict with the longitudinal objective

 6 medical evidence, in one of the key findings his opinion was based on, was a specific and

 7 legitimate reason to discount Dr. Gaffield’s opinion. See Batson v. Comm’r of Soc. Sec. Admin.,

 8 359 F.3d 1190, 1195 (9th Cir. 2004) (physician’s opinion may properly be rejected where it is

 9 contradicted by other medical evidence in the record).

10          The Court concludes the ALJ did not err by discounting Dr. Gaffield’s opinion.

11          2.     Philip Vannoy Gibson, Ph.D.

12          Dr. Gibson opined Plaintiff would not have difficulty with most work-related tasks but

13 “would have difficulty maintaining regular attendance in the workplace [and] completing a

14 normal workday/workweek” because she has “very limited contact with the outside world and

15 has difficulty leaving home and getting out of bed.” Tr. 482. Dr. Gibson acknowledged

16 “subjective evidence is the only evidence available to support” these opinions. Id.

17          The ALJ gave Dr. Gibson’s opinions “little weight” because the opinions were based on

18 Plaintiff’s self-reports, the opinions were inconsistent with Dr. Gibson’s finding of normal

19 concentration, persistence, and pace, and Dr. Gibson did not describe a specific level of

20 functioning. Tr. 59. First, because the ALJ erred by discounting Plaintiff’s mental symptom

21 testimony, reliance on her self-reports was not a valid reason to discount Dr. Gibson’s opinions.

22 Second, Dr. Gibson found normal concentration but did not make findings on persistence or pace

23 and, in any case, Plaintiff’s concentration, persistence, and pace at work are moot if she cannot
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 8
             Case 3:20-cv-05255-RSM Document 27 Filed 12/04/20 Page 9 of 10




 1 attend work reliably. See Tr. 481. And finally, lack of specificity was not a valid reason to

 2 discount Dr. Gibson’s opinions. The Court must uphold the ALJ’s reasonable interpretation of

 3 the evidence, but here the ALJ did not even attempt to interpret Dr. Gibson’s opined limitations.

 4 Given the ALJ’s errors in addressing both medical evidence and testimony regarding Plaintiff’s

 5 mental impairments, on remand the ALJ should reconsider Dr. Gibson’s opinions.

 6          The Commissioner’s arguments that Dr. Gibson’s opinions were contradicted by normal

 7 clinical findings, Plaintiff’s activities, and improvement with treatment are post hoc arguments

 8 on which this Court cannot rely. Bray, 554 F.3d at 1225.

 9          The Court concludes the ALJ erred by discounting Dr. Gibson’s opinions.

10 C.       Listed Impairments

11          Plaintiff contends the ALJ erred in finding her impairments did not meet or equal listing

12 1.04 because the medical evidence established nerve root compression, which is one of the

13 requirements. Dkt. 24 at 17. Plaintiff fails to show the error would be harmful, however,

14 because she identifies no evidence she met the other requirements, i.e., limitation of spine

15 mobility and motor/sensory loss. 20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 1.04A. Nevertheless,

16 because this case must be remanded on other grounds, Plaintiff will have the opportunity to

17 identify evidence related to the requirements of listing 1.04.

18 D.       Scope of Remand

19          Plaintiff’s request for remand for benefits is premised on Dr. Gaffield’s opinion. Because

20 the ALJ did not err by discounting this opinion, Plaintiff’s argument fails. The Court concludes

21 remand for further administrative proceedings is appropriate. See Leon v. Berryhill, 880 F.3d

22 1041, 1044 (9th Cir. 2017) (Remand for an award of benefits “is a rare and prophylactic

23 exception to the well-established ordinary remand rule.”).
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 9
             Case 3:20-cv-05255-RSM Document 27 Filed 12/04/20 Page 10 of 10




 1                                           CONCLUSION

 2           For the foregoing reasons, the Commissioner’s final decision is REVERSED and this

 3 case is REMANDED for further administrative proceedings under sentence four of 42 U.S.C. §

 4 405(g).

 5           On remand, the ALJ should reconsider Plaintiff’s testimony except related to hand

 6 impairments, reconsider Dr. Gibson’s opinions, reevaluate the RFC as appropriate, and proceed

 7 to step five as necessary.

 8           DATED this 4th day of December, 2020.

 9

10

11
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 10
